DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 2-5 and 7-19 with species election of RNAi and FOXM1 in the reply filed on February 24, 2021 is acknowledged.  The traversal is on the ground(s) that “searching claim 1 includes the elements of all claims thus there is no undue burden.”  This is not found persuasive because there is a serious search and examination burden on the examiner if the restriction/election is not required. For instance, search of applicant’s elected FOXM1 in group I cannot be applied to the apoptosis gene-containing MiniVector of group II thus search and examination cannot be co-extensive between the two groups. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-20 are pending in the instant application. Claims 6 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-5 and 7-19 are under examination on the merits in the instant case. 

Specification
The disclosure is objected to because of the following informalities:

2. It is unclear as to why the disclosure in paragraph 0051 is in a table format. 
3. Paragraphs 00104-00105 contain nucleotide sequence non-compliant subject matter. See the nucleotide sequences without appropriate SEQ ID NOs. 
4. The specification discloses “Potential sequences A, B, and C are listed in Tables 1-3.” (see paragraph 0046); “Other described cancers could be substituted provided the appropriate cancer specific cell line (see Table 6)” (see paragraph 00106); and “Accessory sequences can be added to improve efficiencies, such as enhancers, DNA targeting sequences (DTS’s), etc. (see Tables 2-5).” (see paragraph 00108). There is no description whatsoever pertaining to Tables 7, 8, and 9 as to the relevance of Tables 7-9 to the claimed subject matter. 
Appropriate correction is required.

Claim Objections
Claims 1-5 and 7-19 are objected to because of the following informalities:  The claims are numbered 1)-5) and 7)-19). The right parenthesis should be deleted. Only the numbers should be present.  Appropriate correction is required.


	Claim Rejections - Improper Markush Grouping
Claims 4-5 and 11-19 are rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these 
The Markush grouping of inhibitory RNA species in claim 4 is improper because the alternatives defined by the Markush grouping do not share a substantial structural feature and a common use flowing from the substantially shared structural feature.
The Markush grouping of target genes in claims 5 and 11-19 is improper because the alternatives defined by the Markush grouping do not share a substantial nucleotide sequence and a common use flowing from the substantially shared nucleotide sequence.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 7-8, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite that the “MiniVector” is “at least 97% pure”. It is unclear whether the Minivector is required to be at least 3% impure, and if such limitation should be present, what element should be impure. 
Claim 3 recites method steps such as “is separated from a parent plasmid” and “does not use a restriction enzyme cleavage”. It is unclear whether claim 3 is intended as a product claim or a product-by-process claim or a process claim.
Claim 4 recites “RNAi” as an inhibitory RNA and also recites RNA species (e.g., shRNA) mediating RNAi. As such, it is unclear whether “RNAi” is meant to be separate and distinct from the RNAi-mediating RNA species. 
Claims 7-8 recite additional elements (e.g., promoter, terminator, enhancer, nuclear localization signal) in addition to the ovarian cancer inhibitory sequence as being included in the MiniVector of claim 1. The claims fail to particularly pointout and distinctly claim how each element is spatially arranged in relation to each other.
Claims 11-19 recite “OCi” without particularly pointing out and distinctly claiming what the acronym represents. 
Claim 12 recites “said MiniVectors”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “codon optimized for humans or human cancers.” The claim fails to particularly point out and distinctly claim what is encompassed by “codon optimized” and what 
Claim 16 recites “CpG maximized” and “CpG minimized”. The terms “maximized” and “minimized” are relative terms. As such, the definitive number of CpG for being “maximized” or “minimized” cannot be ascertained. 
Claim 18 recites “a specific DNA sequence-defined shape.” The claim fails to particularly point out and distinctly claim which “shape” is “a specific DNA sequence-defined shape.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (WO 2006/009575 A1) in view of Ghosh-Choudhury et al. (Cancer Research, 73(8), Supplement, Abstract number 3113) and Zechiedrich et al. (US 2013/0085173 A1).  
Costa teaches that an siRNA targeting FOXM1 is useful for inhibiting tumor cell proliferation and that the siRNA can be expressed from an expression vector can include “control sequences” or “regulatory sequences” such as promoters, enhancers, transcription termination sequences, and nuclear localization sequences, wherein the vector can be “DNA plasmids” or “plasmid DNA vectors” for expressing the siRNA in mammalian cells. See pages 11, 16-17, 21-22, and 24-27; claims 1-8. 
Costa demonstrates that an siRNA targeted to FOXM1 reduces FOXM1 expression by at least 10% in cells and reduces cancer cell growth rate. See Figures 1-3.
Costa does not teach a MiniVector encoding a FOXM1-targeting siRNA. 
Ghosh-Choudhury teaches that inhibition of FOXM1 by siRNAs in ovarian cancer cells results in slower growth of cancer cells as well as reduced migration/invasion of the cancer cells, thereby suggesting that FOXM1 is a potential therapeutic target for ovarian cancer treatment. See the entire abstract. 
Zechiedrich teaches that a purified, double-stranded, supercoiled Minivector encoding an shRNA/siRNA under the control of the H1 promoter is about 360 bps in length, which can enter a mammalian cell for RNAi-mediated targeting silencing, wherein the Minivector lacks bacterial sequences, wherein the Minivector size can be “about 200 bp”, wherein the Minivector does not have “CpG motifs that are more common in bacterial than eukaryotic DNA sequences” wherein the CpG motifs “elicit immune responses in mammalian cells”, and wherein the Minivector  provides “high cell transfection/gene silencing rate (relative to conventional plasmid vector) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Costa’s DNA plasmid vector encoding an siRNA targeting FOXM1 with Zechiedrich’s Minivector. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to improve the gene silencing rate as well as biostability of the siRNA targeting FOXM1 and also to eliminate potential cytotoxicity and immune responses elicited by the bacterial backbone/DNA sequences, because the aforementioned advantages of using a Minivector of about 360 bps or about 200 bps over a conventional bacterial DNA plasmid vector as an siRNA expression system were taught by Zechiedrich. It would also have been obvious to one of ordinary skill in the art before the effective filing date to include art-recognized regulatory or control sequences such as promoters, enhancers, transcription termination sequences, and nuclear localization sequences within Zechiedrich’s Minivector, because including the aforementioned regulatory or control sequences within a vector was routine in the art as evidenced by Costa. Before the effective filing date, one of ordinary skill in the art would have reasonably predicted that an siRNA targeting FOXM1 would provide a function of inhibiting ovarian cancer growth/metastasis, thereby qualifying as “an ovarian cancer inhibitory sequence” claimed in the instant case, because inhibition of FOXM1 by siRNAs in ovarian cancer cells was known to reduce ovarian cancer growth/metastasis as taught by Ghosh-Choudhury.
Since all structural limitations set forth in the product claimed in the instant case are satisfied by the combined teachings of the cited references herein, it necessarily follows that the Minivector encoding a FOXM1-targeting siRNA rendered obvious in the instant rejection would 
In addition, note that the patentability of the product-by-process claims, claims 3 (tentative; see the §112(b) rejection above), 9 and 19, depends on the product itself, not the method of production. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is same or as obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In re Thorpe, 777 F. 2d 695, 698, 227 U. S. P. Q.  964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Accordingly, claims 1-5 and 7-19 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,460,924 B2 in view of Ghosh-Choudhury et al. (Cancer Research, 73(8), Supplement, Abstract number 3113) and Costa et al. (WO 2006/009575 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘924 patent claims drawn to a minivector lacking a bacterial origin of replication and an antibiotic selection gene, wherein the minivector comprises a nucleotide sequence encoding an shRNA sequence or an 
	It is noted that the minivector of the ‘924 patent claims encoding a FOXM1-targeting siRNA rendered obvious in the instant rejection would be inherently deemed “codon optimized for humans or human cancers” with “a specific DNA sequence-defined shape”, absent objective evidence to the contrary, because all of the claimed structural limitations are satisfied, wherein a compound and all of its properties are one and the same thing. That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963). In addition, note that the patentability of the product-by-process claims, claims 3 (tentative; see the §112(b) rejection above), 9 and 19, depends on the product itself, not the method of production. 

Claims 1-5 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 9,267,150 B2 in view of Ghosh-Choudhury et al. (Cancer Research, 73(8), Supplement, Abstract number 3113) and Costa et al. (WO 2006/009575 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘150 patent claims drawn to a minivector lacking a bacterial origin of replication and an antibiotic selection gene, 
	It is noted that the minivector of the ‘150 patent claims encoding a FOXM1-targeting siRNA rendered obvious in the instant rejection would be inherently deemed “codon optimized for humans or human cancers” with “a specific DNA sequence-defined shape”, absent objective evidence to the contrary, because all of the claimed structural limitations are satisfied, wherein a compound and all of its properties are one and the same thing. That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963). In addition, note that the patentability of the product-by-process claims, claims 3 (tentative; see the §112(b) rejection above), 9 and 19, depends on the product itself, not the method of production. 

Claims 1-5 and 7-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending U.S. Application No. 15/920,281 in view of Ghosh-Choudhury et al. (Cancer Research, 73(8), Supplement, Abstract number 3113) and Costa et al. (WO 2006/009575 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed and rendered obvious by the ‘281 claims drawn to a minivector lacking a bacterial origin of replication and an antibiotic selection gene, 
	It is noted that the minivector of the ‘281 claims encoding a FOXM1-targeting siRNA rendered obvious in the instant rejection would be inherently deemed “codon optimized for humans or human cancers” with “a specific DNA sequence-defined shape”, absent objective evidence to the contrary, because all of the claimed structural limitations are satisfied, wherein a compound and all of its properties are one and the same thing. That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963). In addition, note that the patentability of the product-by-process claims, claims 3 (tentative; see the §112(b) rejection above), 9 and 19, depends on the product itself, not the method of production. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635